ATTACHMENT TO NOTICE OF ALLOWABILITY
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	A request for continued examination under 37 C.F.R 1.114, including the fee set forth in 37 C.F.R 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R 1.114, and the fee set forth in 37 C.F.R 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R 1.114.  Applicants’ submission filed on 10/15/20 has been entered. 
Applicants’ Amendment
2)	Acknowledgment is made of Applicants’ amendment filed 10/15/20 in response to the final Office Action mailed 06/18/20.
Examiner’s Amendment
3)	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The authorization to prepare this Examiner’s amendment was provided by Applicants’ representative Silvia Salvadori. See the attached Interview Summary. 
	The instant application has been amended as indicated below:
(a)	Claims 11-19 are canceled.
(b)	New claims 20-29 are added as set forth below:
--Claim 20 (New). Claim 20 (New). An isolated bacterial outer membrane vesicle comprising a fusion protein, wherein the fusion protein comprises an isolated bacterial protein fused to one or more copies of an immunogenic tumor antigen protein, wherein the isolated bacterial protein is selected from the group consisting of Neisseria meningitidis factor H binding protein (fHbp) of SEQ ID NO: 1, Neisseria meningitidis NHBA of SEQ ID NO: 109, Escherichia coli outer membrane protein-F (OmpF) of SEQ ID NO: 3, and Aggregatibacter actinomycetemcomitans factor H binding protein (Aa-fHbp) of SEQ ID NO: 110.
Claim 21 (New). The isolated bacterial outer membrane vesicle of claim 20, wherein the outer membrane vesicle is secreted by Escherichia coli.
Claim 22 (New). The isolated bacterial outer membrane vesicle of claim 20, wherein the one or more copies of the immunogenic tumor antigen protein in the fusion protein is selected from hEGFRvIII, hFAT-1 and hMUC-1 or an immunogenic fragment thereof.
Claim 23 (New). The isolated bacterial outer membrane vesicle of claim 22, wherein the immunogenic fragment of the hEGFRvIII is LEEKKGNYVVTDH (SEQ ID NO: 5).
Claim 24 (New). The isolated bacterial outer membrane vesicle of claim 22, wherein the immunogenic fragment of the hFAT-1 is IQVEATDKDLGPNGHVTYSIVTDTD (SEQ ID NO: 6).
Claim 25 (New). The isolated bacterial outer membrane vesicle of claim 22, wherein the immunogenic fragment of the hMUC-1 is GVTSAPDTRPAPGSTAPPAH (SEQ ID NO: 7).
Claim 26 (New). An immunogenic composition comprising the isolated bacterial outer membrane vesicle of claim 20.
Claim 27 (New). The immunogenic composition of claim 26 further comprising pharmaceutically acceptable excipients and adjuvants.
Claim 28 (New). The immunogenic composition of claim 26, wherein the bacterial outer membrane vesicle is purified and the immunogenic composition is in the form of a cancer vaccine.
Claim 29 (New). An immunogenic composition comprising a mixture of isolated bacterial outer membrane vesicles each comprising a fusion protein, wherein the fusion protein comprises an isolated bacterial protein fused to an immunogenic tumor antigen protein, wherein the isolated bacterial protein is selected from the group consisting of Neisseria meningitidis factor H binding protein (fHbp) of SEQ ID NO: 1, Neisseria meningitidis NHBA of SEQ ID NO: 109, Escherichia coli outer membrane protein-F (OmpF) of SEQ ID NO: 3, and Aggregatibacter actinomycetemcomitans factor H binding protein (Aa-fHbp) of SEQ ID NO: 110 and wherein each of the bacterial outer membrane vesicle differs from the other in the type of the immunogenic tumor antigen protein comprised in the fusion protein.--
Status of Claims
4)	Claims 1 and 3-10 have been canceled via the amendment filed 10/15/20.
Claim 11 has been amended via the amendment filed 10/15/20.
	Claims 11-19 are pending.
Claims 11-19 are canceled via this Examiner’s amendment.
New claims 20-29 are added via this Examiner’s amendment.
The examination has been extended to the previously non-elected species including the fusion protein species comprising the Neisseria meningitidis factor H binding protein (fHbp) of SEQ ID NO: 1, the Neisseria meningitidis NHBA of SEQ ID NO: 109, the Escherichia coli outer membrane protein-F (OmpF) of SEQ ID NO: 3, and the Aggregatibacter actinomycetemcomitans factor H binding protein (Aa-fHbp) of SEQ ID NO: 110 species and the hEGFRvIII, hFAT-1 and hMUC-1 tumor antigen protein species; the SEQ ID NO: 5, SEQ ID NO: 6 and SEQ ID NO: 7 tumor antigen fragment species.
	Claims 20-29 are pending and are under examination.  
Sequence Listing
5)	Acknowledgment is made of Applicants’ substitute sequence listing which has been entered on 02/17/21.
Objection(s) Moot
6)	The objection to claims 5 and 6 made in paragraph 29 of the Office Action mailed 06/18/20 is moot in light of Applicants’ cancellation of the claims.
Rejection(s) Moot
7)	The rejection of claims 1-6 and 9-10 made in paragraph 28 of the Office Action mailed 06/18/20 under 35 U.S.C § 112(b) as being indefinite is moot in light of the cancellation of the claims. 
8)	The rejection of claims 9-16 made in paragraphs 10(a), 10(g) and 10(i) of the Office Action mailed 10/22/19 and maintained in paragraphs 11-13 of the Office Action mailed 06/18/20 under 35 U.S.C § 112(b) as being indefinite is moot in light of the cancellation of the claims. 
9)		The rejection of claims 11-16 made in paragraph 28 of the Office Action mailed 06/18/20 under 35 U.S.C § 112(b) as being indefinite is moot in light of the cancellation of the claims.
Conclusion
10)	Claims 20-29, now renumbered as claims 1-9 respectively, are allowed. These claims are supported by the as-filed specification including the Figures, Tables, the original and canceled claims.  The examination has been extended to the previously non-elected species including the fusion protein species comprising the Neisseria meningitidis factor H binding protein (fHbp) of SEQ ID NO: 1, the Neisseria meningitidis NHBA of SEQ ID NO: 109, the Escherichia coli outer membrane protein-F (OmpF) of SEQ ID NO: 3, and the Aggregatibacter actinomycetemcomitans factor H binding protein (Aa-fHbp) of SEQ ID NO: 110 species and the hEGFRvIII, hFAT-1 and hMUC-1 tumor antigen protein species; the SEQ ID NO: 5, SEQ ID NO: 6 and SEQ ID NO: 7 tumor antigen fragment species.  Accordingly, the species election requirements set forth among these species in the Office Actions mailed 2/14/19 are withdrawn. In view of the withdrawal of the species election requirements as to the rejoined species, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of a claim that is allowable in the present application, such claim(s) may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-132 (CCPA 1971).  See also MPEP § 804.01.
Correspondence
11)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted via the PTO Central Fax number, (571) 273-8300, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
12)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.
13)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can generally be reached on Monday to Friday from 7.00 a.m. to 4.00 p.m. EST.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisor Gary Nickol, can be reached on (571) 272-0835.


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        

February, 2021